Exhibit 10.3

 

CONSOLIDATED EDISON, INC.

20     Non-qualified Stock Option Agreement

 

This Agreement (the “Agreement”) is entered into as of                     ,
20     between Consolidated Edison, Inc. (the “Company”) and
                     (the “Optionee”).

 

This Agreement confirms an award of a stock option (the “Option”) covering
            Shares of Common Shares ($.10 par value) of the Company which has
been granted to the Optionee under the Consolidated Edison, Inc. Long Term
Incentive Plan (the “Plan”). This award entitles the Optionee to purchase the
Shares covered by this Option at a price of $             per Share under the
terms and conditions set forth in this Agreement and the Plan. The terms of this
award are subject in all respects to the provisions of the Plan, which are
incorporated herein by reference. All capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the Plan.

 

The Option has been granted for the purposes of encouraging the Optionee to
acquire an ownership in the Company and as an incentive to advance the Company’s
interests and to continue in the employ of the Company or its subsidiaries. This
Option is not intended to comply with the requirements of Section 422 of the
Code.

 

1. Option Period. This Option was granted on                      20     and
shall remain in effect until the tenth grant anniversary date subject to either
(i) earlier expiration in the event that the Optionee’s employment with the
Company or its subsidiaries terminates prior to such anniversary date as
provided for in Paragraph 3 of this Agreement or earlier termination of the
Option in accordance with the terms of the Plan or (ii) possible later
expiration as a result of the Optionee’s death within one year of such
anniversary date as provided for in Paragraph 3(c) of this Agreement.

 

2. Purchase Rights. The Shares covered by this Option cannot be purchased until
the third grant anniversary date and the purchase of any or all of the Shares
must occur no later than the termination or expiration date of the Option.

 

3. Consequences of Termination of Employment and Death. In the event of the
Optionee’s termination of employment with the Company or its subsidiaries or
death prior to the tenth grant anniversary date, the Optionee’s purchase rights
under this Option will be cancelled in accordance with the terms and conditions
set forth below:

 

a) If the Optionee’s employment is terminated by the Company or its subsidiaries
for cause or the Optionee terminates employment without Company consent, the
purchase rights and the Option shall be cancelled



--------------------------------------------------------------------------------

as of the date of such termination. “Termination for cause” means that the
termination is the result of the Company’s determination that the Optionee has
acted in a manner which is inimical to the Company.

 

b) If the Optionee terminates employment (other than being terminated for
cause): (i) on or after the Optionee’s 65th birth date; or (ii) by reason of
retirement at an earlier age under a Company pension plan with the Company’s
consent; or (iii) due to Disability; or (iv) otherwise with the consent of the
Company, the option period shall continue until the tenth grant anniversary
date.

 

c) In the event of the Optionee’s death while the Option is outstanding and has
not otherwise expired as provided for by Paragraphs 3(a), 3(b) and 3(d) of this
Agreement, the option period shall continue until the third anniversary of the
Optionee’s death.

 

d) If the Optionee’s employment with the Company or its subsidiaries is
terminated for any other reason than those described above, the option period
shall continue until the earlier of ninety days from the date of such
termination or the tenth grant anniversary date.

 

e) Regardless of the cause of termination of employment of the Optionee, the
Shares covered by the Option shall not be purchasable until the third grant
anniversary provided that the Option has not been cancelled as of such date.

 

f) If an Optionee’s whose employment with the Company or its subsidiaries is
terminated other than for cause and the Optionee is subsequently reemployed by
the Company or its subsidiaries, the Optionee’s Option will be restored with the
same terms and conditions as originally granted as if the Optionee’s employment
had not terminated.

 

Nothing contained in this Agreement shall confer on the Optionee any right to
continue in the employ of the Company or its subsidiaries or shall limit the
Company’s rights to terminate the Optionee at any time, provided, however, that
nothing in this Agreement shall affect any other contractual rights existing
between the Optionee and the Company or its subsidiaries.

 

4. Leave of Absence. If the Optionee is officially granted a leave of absence
for illness, military or governmental service or other reasons by the Company or
its subsidiaries, for purposes of this Option, such leave of absence shall not
be treated as termination of employment.

 

5. Payment for Shares. From time to time, but only to the extent this Option is
then exercisable, the Optionee may purchase all or a portion of the Shares
covered by this Option by delivering to the Company a signed notice of

 

- 2 -



--------------------------------------------------------------------------------

the Optionee’s election to purchase a designated number of Shares. The aggregate
purchase price of the Shares shall be paid in full at the time of exercise by
delivery to the Company of cash, check, bank draft and/or wire transfer, or if
permitted by the Committee, and in such manner as the Committee shall prescribe,
by tendering, or attesting to the ownership of, Shares having a Fair Market
Value equal to such aggregate purchase price. The Committee may also authorize
such other form of payment as permitted under the Plan.

 

6. Transferability. Except as may otherwise be authorized by the Committee in
accordance with the Plan, this Option shall not be transferable other than by
will or the laws of descent and distribution and is exercisable during the
Optionee’s lifetime only by the Optionee or by his or her guardian or legal
representative.

 

7. Purchase for Investment. As a condition to the purchase in whole or in part
of the Shares covered by this Option, each written notice of election shall
include a representation and warranty in writing to the Company that the Shares
purchased are being acquired for investment and not with a view to the
distribution or resale thereof, unless at the time the Option is exercised, in
whole or in part, there is in effect under the Securities Act of 1933 (the “1933
Act”) a registration statement relating to the Shares issuable upon exercise of
this Option and available for delivery to the Optionee a prospectus meeting the
requirements of Section 10(a) of the 1933 Act. No Shares shall be purchased upon
the exercise of this Option unless and until any then applicable requirements of
the United States Securities and Exchange Commission, any state having
jurisdiction (and any other regulatory agencies having jurisdiction), and of any
exchanges upon which Shares may be listed or of regulatory bodies governing
trading of Shares shall have been fully complied with.

 

8. Tax Withholding. As a condition to delivery by the Company of certificates
for Shares purchased upon exercise of all or any part of this Option, adequate
provision, as determined by the Company, shall be made for any payment that may
be required by law to satisfy any federal, state or local tax withholding
obligations. The Committee may permit or require Shares purchased under this
Option to be used to satisfy such tax withholding obligations, with such Shares
valued using the Fair Market Value on the date of exercise.

 

9. Miscellaneous. The Agreement: (a) shall be binding upon and inure to the
benefit of any successor of the Company; (b) shall be governed by the laws of
the State of New York, and any applicable laws of the United States of America;
(c) may not be amended except in writing; and (d) shall in no way affect the
Optionee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company. In the event of a conflict between this
Agreement and the Plan, the terms and conditions of the Plan shall govern.

 

- 3 -



--------------------------------------------------------------------------------

10. Acknowledgment. Optionee acknowledges that he or she may request a copy of
the Plan from the Company’s Secretary at any time.

 

This Agreement has been executed by the undersigned:

 

CONSOLIDATED EDISON, INC.

 

By:  

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

    Name:                     Title:                    

 

- 4 -